Citation Nr: 1819440	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-43 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD, claimed as depression.  

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Robert E. Norton, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and wife
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to December 1992, to include a tour of duty in Southwest Asia in support of Desert Shield/Storm.  This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009, June 2012, and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2009 rating decision denied service connection for PTSD and depression; the June 2012 rating decision confirmed and continued the denial of service connection for PTSD and depression; and the October 2012 rating decision denied a TDIU rating.  

The June 2012 rating decision was a readjudication of the claims of service connection for PTSD and depression because new and material evidence (in the form of a VA outpatient records dated in early 2010) was received within the one-year appellate period from an earlier rating decision in June 2009 that had also denied the claims.  See 38 C.F.R. § 3.156(b).  As the claims were still pending when VA medical treatment records (showing PTSD and depression appeared on VA's computerized "problem list") were "received" into the record, the finality of the June 2009 rating decision was vitiated (i.e., the rating decision did not become final).  See 38 C.F.R. § 3.156(b); Turner v. Shulkin, No. 16-1171, 2018 WL --- (Vet. App. February 8, 2018).  However, it is also noted that in a prior rating decision in October 2005, the RO denied service connection for a psychiatric disability manifested by nervousness and flashbacks.  Although the Veteran initiated an appeal, he did not perfect that appeal to the Board with the filing of a substantive appeal following the issuance of a statement of the case in February 2007; thus, the October 2005 rating decision is final.  The June 2009 and June 2012 rating decisions did not appear to consider whether new and material evidence had been received to reopen the psychiatric disability claim, which the Veteran was now alleging as PTSD and depression.  Regardless, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the psychiatric disability claims are characterized as ones to reopen.  Moreover, in light of the fact that medical evidence in the claims file reflects various psychiatric diagnoses to include PTSD, depressive disorder, and anxiety disorder, the Board has interpreted the Veteran's claims more expansively, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In July 2017 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that there are additional issues that have been appealed to the Board, which are not addressed herein.  The Veteran appealed a November 2015 rating decision that implemented a reduction of the rating for left nasal spur from 30 to 0 percent; however, his request (in an August 2017 substantive appeal) for a videoconference hearing before the Board in the matter is pending.  Additionally, he initiated an appeal of a November 2016 rating decision denying service connection for microcytic anemia, and the issuance of a statement of the case (SOC) in that matter is pending.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for PTSD and for a psychiatric disability other than PTSD (both on de novo review), and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for a psychiatric disability manifested by nervousness and flashbacks, finding that service and post-service evidence did not show a clinical diagnosis of a psychiatric disability; the Veteran did not perfect an appeal of the denial, and the October 2005 rating decision became final.

2.  Evidence received since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disability, to include PTSD and depression, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for PTSD and a psychiatric disability other than PTSD may be reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As this decision grants that part of the claims that is being addressed, reopens the claims, discussion of the impact of the VCAA on the matters is not necessary. 

Application to Reopen Claim of Service Connection For Psychiatric Disabilities

An October 2005 rating decision denied the Veteran's claim of service connection for a psychiatric disability manifested by nervousness and flashbacks on the basis that service and post-service evidence did not show a clinical diagnosis of a psychiatric disability.  The Veteran initiated an appeal of that decision in October 2006, following which the RO issued a SOC in February 2007.  He did not perfect an appeal to the Board in the matter by filing a substantive appeal, and that rating decision became final.  The claim may now be reopened if new and material evidence is received.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the October 2005 rating decision included service treatment records (STRs), which showed that the Veteran was seen in November 1990 with complaints of increased forgetfulness, nervousness, etc. related to extreme financial problems and in August 1992 with complaints of difficulties with various stressors involving financial matters, relationships, and the loss of a close friend (for which he was referred for a mental health evaluation in October 1992).  None of the visits resulted in a diagnosis of a psychiatric disability.  On military dental health questionnaires in June 1989, April 1990, November 1990, and August 1992, the Veteran denied nervousness.  On December 1992 service separation examination, psychiatric clinical evaluation was normal.  Other evidence at the time of the October 2005 rating decision shows that in March 2005 the Veteran sought VA treatment for bad dreams .  On a consult in April 2005, he indicated he worried about money but denied anxiety or depression.  He described his experiences in the Gulf War theater.  The medical provider concluded that he had no psychopathology.  The Veteran also underwent VA general medical and psychiatric examinations in June 2005.  He complained of nightmares and sleep impairment but denied anxiety, depression, and flashbacks related to military service.  The examiner concluded that the Veteran had a breathing-related sleep disorder but no evidence of a psychiatric disability.  

As the unappealed October 2005 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C. §§ 5108, 7105.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the October 2005 rating decision includes VA and private medical records, statements from the Veteran's family members, and the Veteran's statements and testimony.  VA medical records show that the Veteran had a positive screening for PTSD and depression in August 2007.  In July 2009 his diagnosis was anxiety .  A private medical record dated in January 2010 indicates that he had diagnoses of anxiety and panic.  VA records starting in February 2010 show that his diagnoses included PTSD (with no exacerbation) and depression (with exacerbation).  In March 2010 he requested VA psychiatric treatment, and PTSD and depression appeared on VA's computerized "problem list" thereafter.  On November 2010 and January 2012 VA examinations, the Veteran's diagnoses were anxiety disorder, not otherwise specified (NOS), depressive disorder (NOS), and a personality disorder.  Both VA examiners concluded that the Veteran did not meet the criteria (according to DSM-IV) for a diagnosis of PTSD.  Beginning in about April 2012, VA outpatient records reflect a consistent diagnosis of PTSD (by three different treating providers) as well as anxiety disorder and bipolar II disorder.  While the January 2012 VA examiner (who also provided an addendum opinion in May 2014) concluded that the Veteran's anxiety and depressive disorders were not likely related to his reported military stressors, the in April 2012 VA treating provider (Dr. Vanbiber) opined that the Veteran's PTSD is related to his participation in the Persian Gulf War, including combat situations and as a witness to "the effects of war up close and personal."  In testimony, the Veteran described his duties near the Iraqi border as a member of a medical field support group in support of Desert Shield/Storm.  

The foregoing evidence is new, particularly as it was not previously considered by the RO in October 2005.  Moreover, this evidence is material, as it clearly reflects that the Veteran has one or more psychiatric diagnoses including PTSD that have been associated, by one particular treating health care provider, to the Veteran's experiences in the Persian Gulf War.  Such evidence contains the elements necessary to substantiate the claim that was not of record when the RO previously considered the claim in October 2005.  As for the Veteran's testimony (which for the purpose of reopening is presumed credible), he described stressors in-service associated with his duties in the Persian Gulf.  This evidence, when considered with the evidence that was of record in October 2005, also constitutes new and material evidence to reopen the claim of service connection for a psychiatric disability, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  Given that the additional evidence received is both new and material, the claim of service connection for a psychiatric disability, to include PTSD and depression, must be reopened. 


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.  

The appeal to reopen a claim of service connection for a psychiatric disability other than PTSD is granted.  


REMAND

The Veteran asserts that he has PTSD and other psychiatric disabilities related to incidents during his service in the Persian Gulf in support of Desert Shield/Storm, to include treating wounded soldiers (US and enemy) who had lost limbs and had shrapnel injuries, feeling the ground shake underneath him daily, hearing bomb and SCUD missile strikes constantly, and preparing for possible gas attacks when an alarm sounded.  He states that he was attached to a medical field support service unit not far from the front.  He testified about his experiences and subsequently submitted a PTSD questionnaire providing additional details about his unit and his stressors.  
The claims file includes VA and private medical records showing various diagnoses to include PTSD, depression, depressive disorder, anxiety disorder, and bipolar II disorder.  He was afforded VA psychiatric examinations in November 2010 and January 2012, which found he did not meet the criteria for a diagnosis of PTSD, but these examinations were conducted in accordance with DSM-IV, rather than the updated DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013) which applies in this case.  Moreover, the January 2012 VA examiner, who provided an addendum opinion in May 2014, concluded that the Veteran's diagnoses were likely unrelated to his military experiences, whereas a treating VA provider opined in April 2012 that the Veteran has PTSD related to his Persian Gulf War experiences.  Further examination of the Veteran to reconcile the differing opinions and determine whether he has a diagnosis of a psychiatric disability  in accordance with DSM-V (and if so its etiology) is necessary.  

The TDIU claim it is inextricably intertwined with the service connection claims (as well as other pending claims not addressed in this decision but noted in the introduction), and consideration of that matter is deferred pending resolution of those claims.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for association with the claims file all updated (since June 2017) records of VA treatment the Veteran has received for psychiatric disability.  

2.  The AOJ should arrange for development to corroborate/verify the Veteran's alleged stressor events, to include whether he served in circumstances consistent with a fear of hostile military action, and make formal findings for the record regarding each of the Veteran's alleged stressors whether there is credible supporting evidence of the alleged stressor (and whether or not he served under circumstances consistent with a fear of hostile military action. [Service personnel records show he served in Saudi Arabia in support of Desert Shield/Storm from December 1990 to April 1991, and was entitled to receive imminent danger/hostile fire pay.]

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder, and specifically whether or not he has a diagnosis of PTSD in accordance with DSM-5.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should be advised of the AOJ's findings as to what stressor events in service are found to have been corroborated (and whether he served in circumstances consistent with a fear of hostile military action)..  

Based on examination/interview of the Veteran, and review of his record, the examiner should:  

(a) identify (by diagnosis) each psychiatric disability found, and specifically whether he meets the DSM-5 criteria for a diagnosis of PTSD; and 

(b) regarding each diagnosed psychiatric disability entity, opine whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's military service from June 1989 to December 1992, an alleged stressor event acknowledged verified by the AOJ (or as due to a fear of hostile military action).  

If PTSD is diagnosed, the examiner should identify the stressor(s) supporting such diagnosis.  If PTSD is not diagnosed, the examiner must identify the criteria necessary for such diagnosis that are not met.  If PTSD is diagnosed but found to be unrelated to the Veteran's military service, the examiner must explain why that is so. 

The examiner should note/consider that VA treatment records in the file since 2012 consistently show diagnoses of PTSD, anxiety disorder, depressive disorder, and bipolar II disorder (with medication prescribed for psychiatric symptoms).  

The examiner should include rationale with all opinions. The rationale should include expressions of agreement or disagreement (with rationale) with the VA examiner's opinions in January 2012 (and addendum in April 2014) that the Veteran's anxiety and depressive disorders are not likely related to his reported military stressors and the April 2012 VA treating provider's (Dr. Vanbiber) opinion that the Veteran's PTSD is likely related to his experiences in the Persian Gulf War.  

4.  The AOJ should then review the record and readjudicate (de novo) the claims of service connection for PTSD and a psychiatric disability other than PTSD and seeking a TDIU rating.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


